
	
		II
		111th CONGRESS
		1st Session
		S. 1586
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To require all public school employees and
		  those employed in connection with a public school to receive FBI background
		  checks prior to being hired, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safety for Our Schoolchildren Act of
			 2009.
		2.Background checks for public school
			 employees
			(a)In generalTitle IV of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end
			 the following:
				
					DBackground checks for public school
				employees
						4401.Definitions
							(a)Crime of violenceThe term crime of violence has
				the meaning given the term in section 924(c)(3) of title 18, United States
				Code.
							(b)Drunk drivingThe term drunk driving means
				driving while intoxicated or driving under the influence of alcohol.
							(c)FBI background checkThe term FBI background check
				means a criminal history background check as described in section 231 of the
				Crime Control Act of 1990 (42 U.S.C. 13041).
							(d)School employeeThe term school employee
				means—
								(1)an employee of a local educational agency
				or State educational agency who works in a public school or has a job duty that
				results in exposure to students, including administrators, teachers, substitute
				teachers, custodians, cafeteria workers, and school bus drivers; and
								(2)an employee of a company, or a subsidiary
				of a company, that has a contract with a local educational agency or State
				educational agency who works in a public school or has a job duty that results
				in exposure to students.
								(e)Serious moving violationThe term serious moving
				violation means a felonious driving violation, as determined by State
				law.
							(f)Sexual predatorThe term sexual predator means
				an individual 18 years of age or older who has been convicted of, or pled
				guilty to, a sexual offense against a minor.
							4402.Background checks for public school
				employees
							(a)In generalA local educational agency or State
				educational agency that receives Federal funds shall obtain an FBI background
				check on an individual prior to making an offer of employment as a school
				employee with such agency to such individual.
							(b)Prohibition against employment of felons or
				violent criminalsA local
				educational agency or State educational agency that receives Federal funds may
				not make an offer of employment to an individual for a position as a school
				employee with such agency if such individual has been convicted of a crime of
				violence or other felony.
							(c)Reporting sexual predatorsA local educational agency or State
				educational agency that receives information from an FBI background check that
				an individual who has applied for employment with such agency as a school
				employee is a sexual predator shall report to local law enforcement that such
				individual has so applied.
							(d)TransportationA local educational agency or State
				educational agency that receives Federal funds may not make an offer of
				employment to an individual for a position as a school bus driver if such
				individual has been convicted of, or pled guilty to, drunk driving or a serious
				moving violation.
							4403.Loss of Federal funds for failure to
				comply
							(a)State educational agencies
								(1)In generalIf a State educational agency fails to take
				an action required under this part or takes an action prohibited under this
				part for—
									(A)6 months or less, the Secretary shall
				withhold from such agency 50 percent of the amount of funds such agency has
				allocated for planning and administrative use under section 2113(d); and
									(B)longer than 6 months but not longer than 12
				months, the Secretary shall withhold from such agency 100 percent of the amount
				of funds such agency has allocated for planning and administrative use under
				section 2113(d).
									(2)Loss of title II administrative
				fundsIf a State educational
				agency fails to take an action required under this part or takes an action
				prohibited under this part for longer than 12 months, the Secretary shall
				withhold from such agency the amount of funds such agency has allocated for
				planning and administrative use under title II.
								(3)Prohibition against reallocation
									(A)In generalA State educational agency that fails to
				take an action under this part or takes an action prohibited under this part as
				described in paragraph (1) or (2) may not reallocate Federal funds provided for
				teacher development under title II for planning and administrative use by the
				agency.
									(B)PenaltyThe Secretary shall withhold all Federal
				funds under title II to a State educational agency if such agency reallocates
				funds as prohibited under subparagraph (A) until such agency restores the funds
				for teacher development.
									(b)Local educational agenciesIf a local educational agency fails to take
				an action required under this part or takes an action prohibited under this
				part, the local educational agency shall not be eligible to receive a subgrant
				or any additional funds under section
				2121.
							.
			(b)Conforming amendmentsThe table of contents in section 2 of the
			 Elementary and Secondary Education Act of 1965 is amended by inserting after
			 the item relating to section 4304 the following:
				
					
						Part D—Background checks for public school employees
						Sec. 4401. Definitions.
						Sec. 4402. Background checks for public school
				employees.
						Sec. 4403. Loss of Federal funds for failure to
				comply.
					
					.
			
